This is an appeal from a judgment recognizing a homestead exemption on a rice farm and the necessary farming implements to the extent of $2,000.
Appellant contends that the canal and pump and machinery used for irrigating the farm were not a part of the farm, and were therefore not exempt from seizure and sale, and that, by failing to demand a separate sale of this irrigation plant, the debtor forfeited his homestead exemption.
According to section 1 of article 11 of the Constitution, the homestead exemption includes, not only 160 acres of land, but also the buildings and appurtenances, and, on a farm, the necessary farming implements. In this case the area of the farm was less than 160 acres. The irrigation canal was one of its appurtenances, and the pumping plant, consisting of an 8-inch pump and a portable boiler and engine, which were necessary for raising rice on the farm, must be included among "the necessary farming implements."
The judgment is affirmed, at appellant's cost. *Page 721